               Case 21-15849-CMG                       Doc 11
                                    Filed 07/26/21 Entered 07/26/21 12:32:16                                    Desc Main
                                   Document      Page 1 of 1
        UNITED STATES BANKRUPTCY COURT
        DISTRICT OF NEW JERSEY
        Caption in Compliance with D.N.J. LBR 9004-1(b)
        Denise Carlon Esquire
        KML Law Group, P.C.
        701 Market Street, Suite 5000
        Philadelphia, PA 19106
        Main Number: (609) 250-0700
        dcarlon@kmllawgroup.com
        Attorneys for U.S. Bank National Association, as trustee, in trust
        for registered holders of First Franklin Mortgage Loan Trust,
        Mortgage Loan Asset-Backed Certificates, Series 2006-FF18




                                                                                Case No: 21-15849 CMG

                                                                                Chapter: 13

                                                                                Judge: Christine M. Gravelle
        In Re:
        Angelica Velez

                                                     Debtor(s).


                                                                    NOTICE OF APPEARANCE

                         Please take notice that in accordance with Fed R. Bankr. P. 9010(b) the undersigned enters an
                 appearance in this case on behalf of U.S. Bank National Association, as trustee, in trust for registered
                 holders of First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-
                 FF18. Request is made that the documents filed in this case and identified below be served on the
                 undersigned at this address:

                 ADDRESS:

                 701 Market Street, Suite 5000
                 Philadelphia, PA 19106

                 DOCUMENTS:

                  All notices entered pursuant to Fed. R. Bankr. P. 2002.
                 All documents and pleadings of any nature.

                 Date: ${d:1:y:____________}
                       07/23/2021                                               /s/${s:1:y:______________________________}
                                                                                  Denise Carlon
                                                                                  23 Jul 2021, 15:12:50, EDT
                                                                                KML Law Group, P.C.
                                                                                701 Market Street, Suite 5000
                                                                                Philadelphia, PA 19106
                                                                                201-549-2363
                                                                                FAX: (609) 385-2214
                                                                                Attorney for Creditor




                                                                                                                   new 8/1/15


Document ID: e02844723e9268227972d1c08e2f7b6a6bcddb393066302e0275258416bc3b69
